111 Huntington Ave., Boston, Massachusetts02199-7632 Phone 617-954-5000 November 2, 2015 VIA EDGAR United States Securities and Exchange Commission treet, N.E. Washington, DC20549 Re: MFS® Institutional Trust (the “Trust”) (File Nos. 33-37615 and 811-6174) on behalf of MFS® Institutional International Equity Fund and MFS® Institutional Large Cap Value Fund Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, please accept this letter on behalf of the Trust as certification that the Prospectuses and the Statement of Additional Information for the Trust do not differ from those contained in Post-Effective Amendment No. 40 (the “Amendment”) to the Trust’s Registration Statement on Form N-1A.The Amendment was filed electronically on October 27, 2015. Please call the undersigned at (617) 954-5843 or Patrick Aguiar at (617) 954-4698 with any questions you may have. Very truly yours, BRIAN E. LANGENFELD Brian E. Langenfeld Vice President and Senior Counsel BEL/bjn #25169 V1
